Exhibit 10.84

AIRCRAFT DRY LEASE AGREEMENT

THIS AIRCRAFT DRY LEASE AGREEMENT (this “Agreement”) is made and entered into
effective as of                        (the “Effective Date”) between Hilltop
Asset Holdings LLC, a Delaware limited liability company (“Lessor”) and
Blackstone Administrative Services Partnership L.P., a Delaware limited
partnership (“Lessee”) (collectively the “Parties”).

W I T N E S S E T H:

WHEREAS, Lessor owns a 2009 Gulfstream Aerospace GIV-X (G450) aircraft,
manufacturer’s serial number 4170, with FAA Registration number N776BT, as
described more fully in Section 1.1 below; and

WHEREAS, Lessor desires to dry lease the Aircraft to Lessee from time to time on
a non-exclusive periodic basis; and Lessee desires to dry lease the Aircraft
from Lessor from time to time.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
undertakings herein contained, the Parties hereto do hereby agree as follows:

ARTICLE 1: LEASE AND TERM

1.1. Lease. Lessor hereby agrees to dry lease to Lessee, from time to time, and
Lessee hereby agrees to dry lease from Lessor, from time to time, one (1) 2009
Gulfstream Aerospace GIV-X (G450) aircraft, manufacturer’s serial number 4170,
with FAA Registration number N776BT (the “Airframe”), equipped with two
(2) Rolls-Royce Deutschland Ltd & Co KG model TAY 611-8 engines bearing
manufacturer’s serial numbers 85344 and 85345 (the “Engines”), together with all
components, accessions, systems, appliances, parts, instruments, accessories,
furnishings, and any manufacturer’s or third-party warranties, any manufacturer
service programs in connection with the Aircraft and other equipment installed
thereon or attached thereto on the date hereof, all specified avionics,
equipment, spare parts and loose equipment and all logs, weight and balance
documents, wiring diagrams, manuals and other records and documentation
pertaining to the operation and maintenance of such aircraft in Lessor’s
possession or under its control (the foregoing, together with the Airframe and
Engines, collectively, the “Aircraft”) to Lessee hereunder. Changes to the U.S.
registration mark of the Aircraft shall have no effect on this Agreement.

1.2. Term and Rental Periods. The Term of this Agreement (“Term”) shall commence
on the Effective Date and continue in effect for a period of one (1) year,
unless terminated sooner pursuant to the express provisions herein contained. At
the end of the first one (1) year period or any subsequent one (1) year period,
this Agreement shall automatically be renewed for an additional one (1) year
period. Each party shall have the right to terminate this Agreement without
cause on thirty (30) days written notice to the other party. Lessee may dry
lease the Aircraft pursuant to this Agreement for specific periods of time
during the Term (“Rental Periods”). No Rental Period shall be for more than
thirty (30) days.



--------------------------------------------------------------------------------

ARTICLE 2: RENTAL AND EXPENSES

2.1. Rental Payment. Lessee agrees to pay to Lessor the hourly rental fee for
occupied business flight hours at the rental rate set forth in Appendix A, per
flight hour (prorated for fractions) of operation during each Rental Period (the
“Rental Payment”). The hourly rental fee may be adjusted during the Term by
mutual agreement of the Parties, based on fair market pricing, by updating and
replacing Appendix A. Such rental fees include delays, detours, cancellations
caused by weather, routing, maintenance or other similar occurrences during each
Rental Period, except that Lessor, at its sole discretion, may reduce the rental
fees in the event of such occurrences. Lessee shall not be subject to any daily
minimum Rental Payment on any day during the Rental Period.

2.2. Positioning, Repositioning. Lessor has incorporated the estimated cost of
positioning/repositioning flights into the Rental Payment, and any
positioning/repositioning flights will not be part of the Rental Period and will
be invoiced to Lessor’s account, even if Lessee commences or ends its Rental
Period at a point other than at Teterboro Airport (“Home Base”).

2.3. Lessee Reimbursement for Fuel and Incidental Charges. Lessee shall
reimburse Lessor for fuel at the flat hourly rate set forth in Appendix A. In
addition, Lessee shall be responsible for Incidental Charges on occupied
business flight hours during the Rental Period. Such Incidental Charges include
but are not limited to hangaring and tie down charges away from the Home Base,
landing fees, federal excise taxes, airport taxes or similar charges, customs,
immigration and similar charges related to international flights; and any
additional insurance premiums required for specific flights during the Rental
Period. In the event any such Incidental Charges are inadvertently made to
Lessor by service providers, Lessee shall promptly reimburse Lessor for such
costs. Lessor shall instruct service providers to invoice Lessee in the future.

2.4. Lessor Reimbursement for Certain Charges. Lessor has incorporated the cost
for maintenance and repairs into the Rental Payment. In the event any charges
for maintenance are paid directly by Lessee, Lessor shall promptly reimburse
Lessee for such cost, or deduct as an offset against Rental Payments such costs.

2.5. Invoicing and Payment. Lessor will send Lessee invoices for such payments
as are due under this Article for each Rental Period, using the form attached as
Appendix B or other form at Lessor’s discretion. Lessee shall make payment by
check or money order payable to “Hilltop Asset Holdings LLC” payable upon
receipt, or shall wire transfer funds to the address specified on the invoice.

2.6. Calculation of Hours of Operation. For purposes of Rental Payments, hours
of operation for each Rental Period shall be calculated (1) from the time the
Aircraft takes off to the time it lands.

2.7. Taxes. All payments, including specifically Rental Payments made by Lessee
hereunder, shall be made free and clear of, and without deduction for, any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
restrictions or conditions now or hereafter imposed by any governmental or
taxing authority. Taxes which the Lessee may incur while

 

BLACKSTONE DRY LEASE - PAGE 2 OF 9



--------------------------------------------------------------------------------

operating the Aircraft include, but are not limited to: fuel excise taxes,
airport taxes, sales and use taxes, over flight fees or taxes, and customs
duties, or other foreign taxes relating to international travel. Notwithstanding
the foregoing, Lessee shall only be liable for taxes on lease payments actually
made and Lessor shall indemnify, defend, and hold harmless, Lessee from any
taxes assessed on the value of the Aircraft or any acceleration of Rental
Payments subject to Lessee’s obligation to pay such taxes to the extent of
actual Rental Payments as and when such Rental Payments become due.

2.8. Procedure to Request Rental of Aircraft. Lessee shall make requests for
rental of the Aircraft to Lessor either orally or in writing. Requests should be
made as far in advance as possible before the intended commencement of the
Rental Period.

2.9. Availability. Lessor is making the Aircraft available to Lessee for dry
lease on an “as available” basis only, and makes no guarantee or warranty with
regard to Aircraft availability. Lessor will, in good faith, attempt to make the
Aircraft available when it is not otherwise being used by Lessor, another
lessee, or is unavailable for maintenance or other reasons.

2.10. Non-availability or Delay Due to Unanticipated Causes. Lessor shall
promptly notify Lessee in writing if the Aircraft cannot be delivered for a
Rental Period due to an unanticipated delay, such as weather or mechanical
related delays. Lessor shall not be responsible for any loss, injury, damage,
delay, or cancellation, or any consequential or incidental damages or costs
incurred by Lessee caused by such delay or cancellation.

ARTICLE 3: OPERATION OF AIRCRAFT BY LESSEE

3.1. Operational Control. During each Rental Period, Lessee is and shall be the
sole operator of the Aircraft and has sole operational control of the Aircraft.
During each Rental Period, Lessee is responsible for operating the Aircraft in
accordance and compliance with all laws, ordinances and regulations relating to
the possession, use, operation, or maintenance of the Aircraft, including, but
not limited to, Part 91 of the Federal Aviation Regulations (“FAR”).

3.2. Selection of Flight Crew. Lessee shall select and hire its own flight crew
provided that the pilots shall be professionally trained and qualified, shall be
familiar with and licensed to operate the Aircraft, and shall have current
medical certificates, and recurrent training.

3.3. Care and Use. Lessee shall use and operate the Aircraft in a careful and
proper manner. Lessee shall operate the Aircraft in accordance with the flight
manual and all manufacturer’s suggested operating procedures. Lessee shall not
operate, use, or maintain the Aircraft in violation of any airworthiness
certificate, license, or registration relating to the Aircraft, or contrary to
any law or regulation.

3.4. Limits of Operations. Lessee expressly warrants and agrees that it shall
not operate the Aircraft outside the geographic limits set forth in the
Insurance Policies (defined below), or otherwise operate the Aircraft in a way
that would violate or compromise the Insurance Policies. Lessee shall use the
Aircraft only for and on account of its business, and will not use the Aircraft
for the purpose of providing transportation of passengers or cargo in air
commerce for compensation or hire (except in accordance with the provisions of
FAR 91.501), or for any illegal purpose.

 

BLACKSTONE DRY LEASE - PAGE 3 OF 9



--------------------------------------------------------------------------------

3.5. Documentation. Lessee shall complete required flight logs, maintenance
logs, or other recording entries required by the FAR during any Rental Period.

3.6. Maintenance and Repair. Lessor, at its own cost and expense, will promptly
repair or replace all parts, appliances, components, instruments, accessories,
and furnishings that are installed in or attached to the Aircraft (herein called
“Parts”) that may from time to time become worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair, or permanently rendered unfit for
use for any reason whatsoever during a Rental Period. Further, Lessor shall
reimburse Lessee for any mechanics liens or other costs incurred by Lessee
associated with non-routine repairs or maintenance made during a Rental Period,
provided that: (1) such repairs shall be made by an FAA approved repair
facility; and (2) Lessor shall approve in advance such repairs or maintenance.
Lessee covenants to repair any damage beyond ordinary wear and tear caused by
Lessee’s use of the Aircraft.

3.7. Right to Inspect. Lessor and its authorized representatives shall, at all
reasonable times, have the right to enter the premises where the Aircraft may be
located for the purpose of inspecting and examining the Aircraft, its condition,
use and operation, and the books and records of Lessee relating thereto to
ensure Lessee’s compliance with its obligations under this Lease.
Notwithstanding the foregoing rights, Lessor has no duty to inspect and shall
not incur any liability or obligation by reason of not making any such
inspection.

ARTICLE 4: INSURANCE AND LIABILITY

4.1. Primary Liability and Property Damage Insurance. Lessor shall maintain in
effect, at its own expense, third party Aircraft liability insurance, passenger
legal liability insurance, and property damage liability insurance during the
Term in such amounts as are customary for similarly situated aircraft. Each
liability policy shall be primary without right of contribution from any other
insurance that is carried by Lessee, and expressly shall provide that all the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured.

4.2. Insurance Against Physical Damage. Lessor shall maintain in effect, at its
own expense, all-risk ground and flight Aircraft hull insurance covering the
Aircraft. Any such insurance shall be during the Term for an amount customary
for a similar aircraft.

4.3. Lessee As Named Insured. All insurance policies carried by Lessor in
accordance with this Article (the “Insurance Policies”) shall name Lessee as a
named insured.

4.4. Deductible. Any Insurance Policy carried by Lessor in accordance with this
Article may be subject to a deductible amount which is customary under policies
insuring similar aircraft similarly situated. Lessor warrants and agrees that in
the event of an insurable claim, Lessor will bear the costs up to the deductible
amount.

4.5. Additional Insurance for Lessee. Lessee may, at its discretion, obtain
additional insurance covering its operation of the Aircraft.

 

BLACKSTONE DRY LEASE - PAGE 4 OF 9



--------------------------------------------------------------------------------

4.6. Certificate of Insurance. Upon request, Lessor shall deliver to Lessee a
certificate of insurance evidencing the insurance required to be maintained by
Lessor under this Article.

4.7. Mutual Waiver of Liability Claims. Except as specifically set forth in this
Agreement, Lessor and Lessee each hereby agree that each shall hold harmless the
other Party, and the other Party’s respective officers, directors, agents,
employees, servants, attorneys, insurers, coinsurers, reinsurers, indemnitors,
parents, subsidiaries, affiliates, predecessors, successors, and assigns from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs and expenses, including reasonable legal fees and
expenses, of whatsoever kind and nature including, without limitation, personal
injury or death (“Liabilities”), that could be asserted by that Party against
the other Party directly or indirectly (including but not limited to claims
raised against that Party by any third-party, employee, agent, or other person
or entity not a party to the Agreement) arising out of the lease, sublease,
possession, rental, use, condition, operation, transportation, return, storage
or disposition of the Aircraft or any part thereof (including, without
limitation, Liabilities in any way relating to or arising out of latent or other
defects, whether or not discoverable by a Party or any other person, injury to
persons or property, or strict liability in tort), provided, however, that
neither Party shall be required to hold harmless the other Party for Liabilities
resulting from the gross negligence or willful misconduct of the other Party.

ARTICLE 5: WARRANTIES AND DISCLAIMERS

5.1. Lessor’s Warranty. Lessor warrants that (1) the Aircraft shall be delivered
to Lessee in airworthy condition; (2) the Aircraft is properly registered in
accordance with U.S. law; and (3) Lessor is a citizen of the United States of
America as set forth in 49 U.S.C. Section 40102(15) and the regulations
thereunder.

5.2. Lessor’s Disclaimer of Warranties. EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
LESSOR NEITHER MAKES NOR SHALL BE DEEMED TO HAVE MADE AND HEREBY EXPRESSLY
DISCLAIMS, AND LESSEE EXPRESSLY WAIVES ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AS TO THE VALUE, CONDITION, WORKMANSHIP, DESIGN, OPERATION,
MERCHANTABILITY OR FITNESS FOR USE FOR A PARTICULAR PURPOSE OF THE AIRCRAFT, AS
TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO
THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE
ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
AIRCRAFT OR ANY PART THEREOF.

5.3. Lessee’s Representation Regarding Selection. Lessee represents and warrants
that: (1) it has selected the Aircraft based on its own judgment and disclaims
any reliance upon statements or representations not part of this Agreement; and
(2) that the Aircraft is of a size, design and capacity selected by Lessee and
is suitable for Lessee’s intended use.

 

BLACKSTONE DRY LEASE - PAGE 5 OF 9



--------------------------------------------------------------------------------

5.4. Lessee Warranty Regarding Operation. Lessee represents and warrants that it
shall only operate the Aircraft under the terms, conditions, and restrictions,
as set forth in this Agreement.

ARTICLE 6: MISCELLANEOUS

6.1. Title. Title to the Aircraft shall remain vested in Lessor during the Lease
Term and the Aircraft shall be registered at the FAA in the name of Lessor.
Lessee shall have no right, title or interest in or to the Aircraft except as
expressly provided herein and shall take no action that would impair the
continued registration of the Aircraft at the FAA in the name of Lessor. Lessee
shall not file or record this Agreement with the FAA. Lessee shall do or cause
to be done any and all acts and things which may be required to perfect and
preserve the interest and title of Lessor to the Aircraft within any
jurisdiction in which Lessee may operate the Aircraft, and Lessee shall also do
or cause to be done any and all acts and things which may be required under the
terms of any other agreement, treaty, convention, pact or by any practice,
customs or understanding involving any country or state in which Lessee may
operate, as may be necessary or helpful, or as Lessor may reasonably request, to
perfect and preserve the rights of Lessor within the jurisdiction of any such
country or state.

6.2. Liens. Except as provided herein, Lessee will not directly or indirectly
create, incur, assume or suffer to exist any liens on or with respect to (1) the
Aircraft or any part thereof; (2) Lessor’s title thereto; or (3) any interest of
Lessor therein. Lessee will promptly, at its own expense, take such action as
may be necessary to discharge any such lien. Lessee may incur the following
liens: (i) the respective rights of Lessor and Lessee as herein provided;
(ii) liens created by Lessor; (iii) liens for taxes either not yet due or being
contested by Lessee in good faith; and (iv) inchoate materialmen’s, mechanics’,
workmen’s, repairmen’s, employees’ or other like liens arising in the ordinary
course of business of Lessee, or Parties acting on behalf of Lessee insofar as
such actions relate to the Aircraft and are not inconsistent with this
Agreement, not delinquent, and for the payment of which adequate reserves have
been provided.

6.3. Defaults.

(a) Each of the following events shall constitute an “Event of Default”
hereunder (whatever the reason for such event of default and whether it shall be
voluntary or involuntary, or come about or be effected by operation of law, or
be pursuant to or in compliance with any judgment, decree or order of any court
or any order, rule or regulation of any administrative or governmental body):
(1) if Lessee shall fail to pay when due any sum under this Agreement and such
failure shall continue for a period of three business days after oral,
facsimile, electronic mail or written notice has been given by Lessor to Lessee;
(2) if Lessee shall fail to perform any covenant or agreement contained herein,
and such failure shall continue for a period of fifteen (15) calendar days after
notice thereof shall have been given in writing; (3) if any representation or
warranty made by Lessee in this Agreement or any agreement, document or
certificate delivered by the Lessee in connection herewith is or shall become
incorrect in any material respect; (4) if Lessee shall operate the Aircraft in
violation of any applicable law, regulation, rule or order of any governmental
authority having jurisdiction thereof or shall operate the Aircraft when the
insurance required hereunder shall not be in effect; (5) if any proceedings
shall be commenced under any bankruptcy, insolvency, reorganization,
readjustment of debt, receivership or liquidation law or statute of any
jurisdiction; or (6) if any such proceedings shall be instituted against either
Party and shall not be withdrawn or terminated within thirty (30) calendar days
after their commencement.

 

BLACKSTONE DRY LEASE - PAGE 6 OF 9



--------------------------------------------------------------------------------

(b) Upon the occurrence of any Event of Default Lessor may, at its option,
exercise any or all remedies available at law or in equity, including, without
limitation, any or all of the following remedies, as Lessor in its sole
discretion shall elect: (1) by notice in writing to terminate this Agreement
immediately, whereupon all rights of the Lessee to the use or possession of the
Aircraft or any part thereof shall absolutely cease and terminate but Lessee
shall remain liable as hereinafter provided; and thereupon Lessee, if so
requested by Lessor, shall at its expense promptly return the Aircraft and
Aircraft Documentation as required by this Agreement or Lessor, at its option,
may enter upon the premises where the Aircraft or Aircraft Documentation are
located and take immediate possession of and remove the same by summary
proceedings or otherwise. Lessee specifically authorizes Lessor’s entry upon any
premises where the Aircraft or Aircraft Documentation may be located for the
purpose of, and waives any cause of action it may have arising from, a peaceful
retaking of the Aircraft or Aircraft Documentation; or (2) perform or cause to
be performed any obligation, covenant or agreement of Lessee hereunder. Lessee
agrees to pay all costs and expenses incurred by Lessor for such performance and
acknowledges that such performance by Lessor shall not be deemed to cure said
Event of Default.

(c) Lessee shall be liable for all costs, charges and expenses, including
reasonable legal fees and disbursements, incurred by Lessor by reason of the
occurrence of any Event of Default or the exercise of Lessor’s remedies with
respect thereto. No remedy referred to herein is intended to be exclusive, but
each shall be cumulative and in addition to any other remedy referred to above
or otherwise available to Lessor at law or in equity. Lessor shall not be deemed
to have waived any default, Event of Default or right hereunder unless the same
is acknowledged in writing by duly authorized representative of Lessor. No
waiver by Lessor of any default or Event of Default hereunder shall in any way
be, or be construed to be, a waiver of any future or subsequent default or Event
of Default. The failure or delay of Lessor in exercising any rights granted it
hereunder upon any occurrence of any such right upon the continuation or
recurrence of any such contingencies or similar contingencies, and any single or
partial exercise of any particular right by Lessor shall not exhaust the same or
constitute a waiver of any other right provided herein.

6.4 Successors and Assigns. This Agreement shall be binding upon Lessor, Lessee,
and their respective successors and assigns, except that Lessee may not assign
or transfer any of its rights hereunder except with the prior written consent of
Lessor. Subject to the foregoing, this Lease shall inure to the benefit of
Lessor and Lessee and their respective successors and assigns.

6.5. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt or refusal to accept receipt) by delivery in person, by facsimile (with
a simultaneous confirmation copy sent by first class mail properly addressed and
postage prepaid), or electronic mail, or by a reputable overnight courier
service, addressed as follows:

 

            If to Lessor:    Hilltop Asset Holdings LLC       345 Park Ave, 44th
Floor       New York, NY 10154

 

BLACKSTONE DRY LEASE - PAGE 7 OF 9



--------------------------------------------------------------------------------

              With a copy to:    GKG Law, P.C.         1055 Thomas Jefferson
Street, NW         Suite 500         Washington, DC 20007         Attn:      If
to Lessee:    Blackstone Administrative Services Partnership, L.P.         345
Park Avenue, 44th Floor         New York, NY 10154         Attn:

or at such other address as either Party may designate in writing. Any notice
hereunder shall be effective upon delivery.

6.6. Entire Agreement. This Agreement constitutes the final, complete, and
exclusive statement of the terms of the agreement between the Parties pertaining
to the subject matter of this Agreement and supersede all prior and
contemporaneous understandings, including any prior written agreements of the
Parties pertaining to the matters hereof.

6.7. Severability. If any provision of this Agreement is found to be prohibited
or unenforceable in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in one jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, each Party hereto hereby waives any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

6.8. Amendments and Modifications. The terms of this Agreement shall not be
waived, varied, contradicted, explained, amended or changed in any other manner
except by an instrument in writing, executed by both Parties.

6.9. Choice of Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York (disregarding
any Conflict of Laws rule which might result in the application of the laws of
any other jurisdiction), including all matters of construction, validity, and
performance.

6.10. Force Majeure. No Party shall be liable for any failure to perform its
obligations in connection with any action described in this Agreement, if such
failure results from any act of God, riot, war, civil unrest, flood, earthquake,
or other cause beyond such Party’s reasonable control (including any mechanical,
electronic, or communications failure, but excluding failure caused by a Party’s
financial condition or negligence).

 

BLACKSTONE DRY LEASE - PAGE 8 OF 9



--------------------------------------------------------------------------------

6.11. Execution. This Lease may be executed in counterparts, each of which when
so executed shall be deemed to be an original, and such counterparts together
shall constitute one and the same instrument. Signatures transmitted by
facsimile, .pdf, or any other electronic means shall constitute original
signatures.

ARTICLE 7: TRUTH IN LEASING

7.1. Representation Regarding Maintenance. DURING THE LAST TWELVE MONTHS THE
AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER FEDERAL AVIATION REGULATION
PART 91 AND UNDER PART 135. LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT COMPLIES
WITH THE MAINTENANCE AND INSPECTION REQUIREMENTS CONTAINED IN THE ABOVE LISTED
FEDERAL AVIATION REGULATION FOR LESSEE’S USE OF THE AIRCRAFT UNDER THIS LEASE.

7.2. Representation Regarding Operational Control. DURING THE DURATION OF ANY
RENTAL PERIOD UNDER THIS LEASE THE LESSEE, 345 PARK AVENUE, 44TH FLOOR, NEW
YORK, NY 10154, IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THE
LEASE. LESSEE HEREBY CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH THE FEDERAL AVIATION REGULATIONS APPLICABLE TO THE AIRCRAFT.

7.3. Information from FAA. LESSEE UNDERSTANDS THAT AN EXPLANATION OF FACTORS
BEARING ON OPERATIONS CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE RESPONSIBLE FLIGHT STANDARDS OFFICE.

7.4. FAA Notification: in accordance with FAR 91.23. The Parties shall take the
following actions upon execution of this Agreement: (1) a copy of this Agreement
shall be placed aboard the Aircraft; (2) a copy of this agreement will be mailed
to the FAA Aircraft Registration Branch, Attn: Technical Section, P.O. Box
25724, Oklahoma City, OK 73125, within 24 hours of execution; and (3) the
responsible Flight Standards Office will be notified at least 48 hours prior to
the first flight of any Aircraft under this Agreement of the registration number
of the Aircraft, the location of the airport of departure, and the departure
time.

(Signature page follows)

 

BLACKSTONE DRY LEASE - PAGE 9 OF 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in their names and on their behalf by their duly authorized officers, effective
as of the Effective Date.

 

           Hilltop Asset Holdings LLC   As Lessor   By:  

                                                              

  Name:     Title:     Blackstone Administrative Services Partnership, L.P.   As
Lessee   By:  

 

  Name:     Title:  

Signature Page

Aircraft Dry Lease Agreement G450

Blackstone – Hilltop



--------------------------------------------------------------------------------

APPENDIX A

Schedule of Rent and Costs*

1. Rental Payment: $                          per occupied flight hour

a. (per section 2.1)

2. Fuel Reimbursement: $                             per occupied flight hour**

a. (per section 2.3)

 

*

This schedule will be reviewed and updated by mutual written consent of the
parties on an annual basis.

**

Fuel is based on                    gph estimated fuel usage per hour x
$                    per gallon. The parties may adjust by mutual consent, on a
periodic basis to reflect changes in fuel cost.

Appendix A

Aircraft Dry Lease Agreement G450

Blackstone – Hilltop



--------------------------------------------------------------------------------

APPENDIX B

Hilltop Asset Holdings LLC

INVOICE

 

        To                                                   

                                         

                                         

         Date:                

 

Payable: Payable upon receipt

 

Ref Contract: Aircraft Dry Lease Agreement between Hilltop Asset Holdings LLC
and Blackstone Administrative Services Partnership, L.P. (“Lease”)
dated                        .

 

 

Rental Period:                  to                     

              Description                                              
                                                                 Amount        
        1.    Rental Payment       $                     

($ [    ] per flight hour of operation)

             2.    Other Costs: (see paragraph 2.3 of Lease)   
$                          Description                                          
                   Cost               Fuel Reimbursement ($ [    ] per flight
hour of operation)                                               
                                                             
                                                                              
                                                        
                                                                 3.    Total
Rent Due:    $                         4.    Sales Tax Due:    $                
                                                              
                                         
                                                              TOTAL THIS INVOICE
       

$                

 

Appendix B

Aircraft Dry Lease Agreement G450

Blackstone – Hilltop